Citation Nr: 1808746	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in Army from March 1980 to March 1984, from September 1998 to May 1999, from April 2002 to June 2002, and from December 2003 to April 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes that upon receipt of additional evidence, the RO issued additional rating decisions in July 2008 and September 2009; however, the March 2008 rating decision is the decision on appeal.

At his request the Veteran was scheduled for a January 2018 Board hearing; however, he later withdrew the hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for further development as the record indicates that there are Social Security Administration (SSA) records not associated with the file.  In a September 2013 statement in support of claim, the Veteran indicated that he submitted a compact disc with SSA records; however, these records are not associated with the record.  Further, SSA records are not listed in the evidence section of the rating decisions; therefore, it does not appear that the RO has considered this evidence.  Upon remand, SSA records should be obtained and associated with the file.

Remand is also required as there is a need for a VA examination to determine the nature and etiology of the Veteran's low back disability.  The Board notes that the Veteran was afforded a VA examination in September 2007, during which he was diagnosed with degenerative disc disease of the lumbar spine; however, no opinion regarding the etiology of the Veteran's back disability was provided.  The Veteran reports that he started to have back pain while in service in 2003.  He also reported that he was born with a degenerative nerve and had back pain between 1997 and 1998, but was relieved of that pain in 1998.  Upon remand, a VA opinion regarding the relationship, if any, between the back disability and service should be obtained.  Because the Veteran is service-connected for a cervical spine disability, the VA examiner should also consider the relationship, if any, between the service-connected cervical spine disability and the lumbar spine disability.

Additionally, remand is required for the issuance of a supplemental statement of the case (SSOC) regarding TDIU because subsequent to the September 2016 SSOC, a September 2016 rating decision granted an increased rating for PTSD.  This evidence is pertinent to the TDIU claim and an SSOC is required to ensure due process of law. See 38 C.F.R. §§ 19.31, 19.37.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Obtain SSA records, to include any underlying medical records.

3.  Upon completion of directives #1 and #2, schedule the Veteran for a VA examination to determine whether degenerative disc disease of the lumbar spine is related to his military service.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his back disability.  A detailed explanation is requested for all opinions provided.  

Based on the clinical examination, a review of the evidence of record, including his statements regarding his back pain in 2003 while in service, and in 1997-1998 while working in a poultry plant; and SSA records obtained in accordance with this remand, the examiner must address the following:

a)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability is etiologically related to the Veteran's active service?  The examiner must consider the medical records and lay statements.  

b) Lastly, is it at least as likely as not that the Veteran's   back disability was caused by, the result of, or aggravated by his service-connected neck disability?  

A rationale for all opinions should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

4.  Thereafter, readjudicate the issues based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




